Citation Nr: 1513435	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-27 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a skin disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).  

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for irritable bowel syndrome (IBS).  

4.  Entitlement to service connection for a gastrointestinal disorder, to include GERD.  

5.  Entitlement to service connection for IBS.  

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis, rhinitis, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim of service connection for sleep apnea and reopened but denied on the merits the Veteran's claims of service connection for a skin disability, gastrointestinal disorder, and IBS.  

In February 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in the form of private medical records.  However, in a February 2015 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).
  
The Veteran originally also appealed the issue of entitlement to service connection for migraines.  A September 2012 rating decision granted service connection for migraine headaches, effective May 11, 2009.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for migraine headaches, and therefore, that issue is no longer before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue(s) of service connection for a gastrointestinal disorder, IBS, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At his February 2015 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for a skin disability.  

2.  The April 2010 rating decision that denied service connection for a gastrointestinal disorder was not timely appealed and is final.  

3.  Some of the evidence received since the April 2010 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a gastrointestinal disorder.  

4.  The April 2010 rating decision that denied service connection for IBS was not timely appealed and is final.  

5.  Some of the evidence received since the April 2010 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for IBS.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a skin disability have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a gastrointestinal disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  
  
3.  New and material evidence has been received to reopen the claim for service connection for IBS.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202 , 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2014). 

At his February 2015 hearing before the Board, the Veteran stated that he wished to withdraw his pending appeal of whether new and material evidence has been submitted to reopen a claim of service connection for a skin disability.  The Veteran's testimony indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn his appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a skin disability, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue. 

Accordingly, the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a skin disability is dismissed.

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for a gastrointestinal disorder and IBS was originally denied by a rating decision in August 2009 (claimed as "stomach problems").  The Veteran submitted additional evidence within a year of the rating decision, and therefore the rating decision did not become final.  See 38 C.F.R. §§ 3.156(b) (2014).  A subsequent April 2010 rating decision denied service connection for a gastrointestinal disorder and IBS.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  In the April 2010 rating decision, the RO denied the claims because there was no evidence that the disabilities were related to his period of service.    

In November 2010, the Veteran filed his request to reopen the claims for service connection for a gastrointestinal disorder and IBS.  In the May 2011 rating decision on appeal, the RO reopened the Veteran's claims but denied the claims on the merits.        

The evidence received subsequent to the April 2010 rating decision includes, in relevant part, VA and private medical records dated from May 2010 to February 2015, an April 2012 VA examination, a May 2012 VA Persian Gulf examination, February 2015 hearing testimony, and the Veteran's statements.  

As pertinent here, in a May 2012 VA Persian Gulf examination, the examiner diagnosed the Veteran with IBS.  Further, at the Veteran's February 2015 Board hearing, he provided additional detail regarding the continuity of symptomatology of his gastrointestinal disorder since discharge from service.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the May 2012 VA Persian Gulf examination findings constitute evidence suggesting that the Veteran has IBS that may be due to his service in the Southwest Asia theater of operations.  Additionally, the February 2015 testimony constitutes evidence suggesting that the Veteran's gastrointestinal disorder could have been due to his period of service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claims for service connection for a gastrointestinal disorder and IBS.  


ORDER

The appeal concerning the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a skin disability is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for IBS is reopened.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims for service connection for a gastrointestinal disorder, IBS, and sleep apnea.  

Regarding the claims for service connection for a gastrointestinal disorder and IBS, service treatment records show that the Veteran received treatment for stomach pain in April 1986, for gastroenteritis in January 1988, for low stomach pain in February 1991, and for diarrhea in September 1996.  

Post-service VA and private medical records dated from December 1998 to December 2008 show that the Veteran received intermittent treatment for constipation, blood in stool, GERD, gastritis, esophagitis, and stomach pain.  A September 2009 VA Persian Gulf examination reveals that the Veteran was diagnosed with GERD, and a May 2012 VA Persian Gulf examination shows that the Veteran was diagnosed with constipation and IBS.  

On VA examination in April 2012, the Veteran reported that he had experienced recurrent constipation since the 1990s and that he had taken over-the-counter stool softener for this problem.  He also indicated that he began having reflux in the 1990s after he returned from serving in Saudi Arabia.  He stated that he had complained about reflux during service and had been counseled as to what medication to purchase and take.  After examination and review of the claims file, the examiner diagnosed the Veteran with GERD and constipation.  She noted that the Veteran's conditions were diseases with a clear and specific etiology and diagnosis.  She opined that it was less likely than not that the GERD and constipation were related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  In rendering her rationale, the examiner explained that in the medical research published in peer-reviewed medical journals, GERD and constipation had not been associated with illnesses or exposures found during the Gulf War.  She also based her opinion on the lack of evidence of complaints of constipation or GERD symptoms during the Veteran's service from 1977 to 1997.  

The April 2012 VA examiner provided an opinion that the Veteran's GERD and constipation were not related to his period of service and supported her opinion partly on the fact that there was no evidence of complaints of constipation or GERD symptoms during the Veteran's period of service.  However, as noted above, the Veteran's service treatment records reveal that he was treated for stomach pain in April 1986, for gastroenteritis in January 1988, for low stomach pain in February 1991, and for diarrhea in September 1996.  Therefore, the VA examiner's medical opinion was based on an inaccurate factual premise.  Given that the April 2012 VA examiner based her opinion on an inaccurate factual premise, the claims file should be returned to the April 2012 examiner, if available, in order to obtain another opinion regarding any relationship between the Veteran's GERD and IBS/constipation and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

With respect to the Veteran's claim of service connection for sleep apnea, he contends that his sleep apnea is secondary to his service-connected sinusitis, rhinitis, or PTSD.  

On VA examination in April 2012, after reviewing the claims file, considering the Veteran's statements, and examining the Veteran, the examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was related to a specific exposure event experienced during his period of service in Southwest Asia.  She explained that in the medical research published in peer-reviewed medical journals, sleep apnea had not been associated with illnesses or exposures found during the Gulf War.  She also noted that it was a known fact that sleep apnea was caused by upper airway obstruction.  Although the April 2012 VA examiner provided an opinion with rationale on whether the Veteran's sleep apnea was directly related to service, she did not opine on whether the Veteran's sleep apnea was secondary to his service-connected sinusitis, rhinitis, or PTSD.    

Given the evidence outlined above, the Veteran should be afforded a VA examination with medical opinion concerning whether the sleep apnea is due to or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected sinusitis, rhinitis, or PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his gastrointestinal disorder, IBS, and sleep apnea since April 2013.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a current gastrointestinal disorder, to include GERD, that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disorder, to include GERD, is due to the Veteran's period of service, to include April 1986 treatment for stomach pain, January 1988 treatment for gastroenteritis, and February 1991 treatment for low stomach pain.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has current IBS or constipation that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current IBS or constipation is due to the Veteran's period of service, to include April 1986 treatment for stomach pain, January 1988 treatment for gastroenteritis, February 1991 treatment for low stomach pain, and September 1996 treatment for diarrhea.    

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has current sleep apnea that is related to his service-connected sinusitis, rhinitis, or PTSD.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by or related to his service-connected sinusitis, rhinitis, or PTSD.  

b) If not caused by or related to the Veteran's service-connected sinusitis, rhinitis, or PTSD, the examiner should provide an opinion as to whether the Veteran's sleep apnea is aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected sinusitis, rhinitis, or PTSD.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


